 

Exhibit 10.30 

 

[tv524097_ex10-30img1.jpg]

 

Financial Leasing Contract

 

Contract Number: ____________

 

Party A (Lessor): Hunan Ruixi Financial Leasing Co., Ltd.

 

Social Credit Unicode: 91430100MA4PDEM573

 

Address: Rm. 723, Bldg. 3A, Jinke Times Center, Xiangyang Road, Economic and
Technological Development Zone, Changsha

 

Tel.:

 

E-mail:

 

Party B (Lessee):

 

Address:

 

ID Number:

 

Tel.:

 

E-mail:

 

Party C (Guarantor):

 

Address:

 

ID Number:

 

Tel.:

 

E-mail:

 

Article 1 General

 

In accordance with the relevant laws and regulations of the Contract Law of the
People's Republic of China, in the principle of honesty and trustworthiness, and
on the basis of equality and voluntary consultation, Party A, Party B and Party
C hereby voluntarily enter into this Contract so that Party A shall provide the
vehicle leased under this Contract for Party B and Party C shall render joint
liability guarantee to Party A for the financial leasing of Party B.

 

 1 

 

 

[tv524097_ex10-31img1.jpg]

 

Article 2 Representation and Warranty

 

Party A, Party B and Party C respectively make the following representations and
warranties, which remain valid for the duration of this Contract.

 

(I) Representations and Warranties of Party A:

 

1. Party A is a company legally established and validly existing under the
Chinese law. It has an independent legal person status and has the right to
engage in the business it is currently engaged in and to own its property.

 

2. Party A has the right to execute and perform this Contract and other related
documents to which it is a party, and has obtained internal authorization and
approval for the execution and performance.

 

3. After this Contract and other related documents to which it is a party are
signed by Party A, they are legally binding on Party A and may be enforced in
accordance with their terms.

 

4. The execution and performance of this Contract by Party A will not conflict
with any agreement or document to which Party A acts as a party.

 

(II) Representations and Warranties of Party B and Party C:

 

1. If Party B and Party C are enterprises or public institutions, they represent
and warrant as follows:

 

(1) Party B and Party C are legal organizations registered and established and
valid existing in accordance with the laws of China and have independent legal
status. They have the right to engage in the business they are currently engaged
in and to own their property;

 

(2) Party B and Party C have the right to execute and perform this Contract and
other related documents to which they are a party and have obtained internal
authorization and approval for the execution and performance;

 

(3) Party B and Party C warrant that all financial statements issued by them are
in compliance with relevant Chinese laws and regulations and truly and
objectively indicate the financial status of Party B and Party C and that all
documents and information provided by Party B and Party C are true, valid,
complete and accurate, without any concealment;

 

(4) Party B and Party C promise that they will notify Party A in writing three
days in advance before subcontracting, leasing, joint-stock reform, merger,
joint venture (cooperation), separation and establishment of branches and
subsidiaries, transfer of property rights, substantial increase of debt,
external guarantees, change of business registration information and other acts
that may have possible influence on the rights of Party A;

 

(5) Party B and Party C agree to engage other guarantors according to the
requirements of Party A;

 

(6) During the term of lease, Party B and Party C shall strictly observe all
laws and regulations of the nation and be liable for all liabilities and
economic losses arising from traffic accidents, violations of regulations and
illegal activities.

 

 2 

 

 

[tv524097_ex10-31img1.jpg]

 

2. If Party B and Party C are natural persons, they represent and warrant as
follows:

 

(1) They have full capacity for civil conduct;

 

(2) They have the ability to enter into this Contract and perform the
obligations under this Contract;

 

(3) They agree to engage other guarantors according to the requirements of Party
A;

 

(4) During the lease period, they will strictly follow all laws and regulations
of the nation and bear all liabilities and economic losses arising from acts
such as traffic accidents, violations of regulations and illegal activities.

 

3. After the Contract and transaction documents are signed by Party B and Party
C, they shall be legally binding on Party B and Party C and may be enforced in
accordance with their terms.

 

4. The signing and performance of this Contract by Party B and Party C will not
conflict with any agreement or document to which Party B or Party C is a party.
In case of conflict, regardless of the time of signing, this Contract and its
supplement agreements shall prevail.

 

5. If above representations and warranties are materially inconsistent with the
actual situation, they will be treated as material breach of contract.

 

Article 3 Vehicle Information, Lease Term and Rent

 

Party A shall provide the leased vehicle selected and confirmed by Party B to
Party B for use according to Party B's selection of the leased vehicle. Party B
independently selects the leased vehicle hereunder without relying on Party A's
skills or Party A's intervention. Party B independently confirms the brand,
model, configuration, color and price of the leased vehicle. The vehicle
information, lease term and rent are as follows:

 

Item   Content of Agreement Vehicle make     Vehicle model and configuration    
Vehicle color     Vehicle frame number     Engine number     Term of lease  
From                    to                        Months of lease term  
______months Total tax-included contract amount   RMB_________ (in words:
RMB_____________________________________YUAN) Total contract amount
(tax-excluded)   RMB_________ (in words:
RMB_____________________________________YUAN) Down payment   RMB_________ (in
words: RMB_____________________________________YUAN)

 

 3 

 

 

[tv524097_ex10-31img1.jpg]

 

Item   Content of Agreement Rent for each period   RMB_________ (in words:
RMB_____________________________________YUAN) Date of payment for rent of each
period   Vehicle delivery¨ Current month /¨ From next month, paid before the ¨
3rd/ ¨18th day each month Lease deposit   RMB_________ (in word:
RMB_____________________________________YUAN) Party A collects special account
information for rent and other expenses  

Company Name: Hunan Ruixi Financial Leasing Co., Ltd.

 

Bank of Deposit: Bank of Changsha Co., Ltd. Liuyang Economic Development Zone
Sub-branch

 

Account Number: **********************

 

1. Party B applies for a savings card to the bank designated by Party A
(hereinafter referred to as “Party B’s Account”) or Party B authorizes Party A
to apply for a new savings card to the designated bank. Party B shall pay the
rent in full to Party B’s Account for Party A to entrust the designated party to
withhold in accordance with the rent payment method as stipulated in this
Contract. The savings card information is as follows:

 

Account Name:

 

Bank of Deposit:

 

Account Number:

 

2. Where Party B fails to pay Party A the full amount of rent of each period
within the time limit stipulated in this Contract, it shall be deemed that Party
B fails to perform the obligation to pay the rent for the relevant period.

 

3. In addition to the payment method specified in Paragraph 1 of this Article,
Party B may also choose to make payment to Party A’s finance department or make
transfer to Party A’s designated account. In time of payment or transfer, Party
B shall inform Party A’s financial personnel of the contract number and Party
B’s name and request the receipt from Party A’s financial personnel after
payment. The amount paid by Party B and the date of payment shall be subject to
the receipt issued by Party A.

 

4. In the process of contract performance, Party B may submit a written
application to Party A to change the term of lease of this Contract and the rent
for each period, and then Party A should decide whether to accept the change. If
Party A agrees to make the change, Party A, Party B and Party C shall agree on
the new term of lease and the rent. Party A, Party B and Party C shall re-sign a
written agreement as the amendment to this Contract.

 

5. During the performance of the Contract, Party B may pay any installments of
rent not less than the current due payment before the current payment date
specified in this Contract but may not require Party A to reduce the rent on the
grounds of paying the rent in advance.

 

 4 

 

 

[tv524097_ex10-31img1.jpg]

 

6. During the term of lease, where there is a need to change the rent as the
national government increases or reduces relevant taxes, change the tax rate and
bank interest rate, Party A has the right to notify Party B of the change and
propose a new rent by mobile phone text message or other means and begin to
implement the new rent from the next month after the nation announces such
adjustment. Party B must acknowledge the change and promise to pay.

 

7. Party A has the right to transfer its creditor’s rights against Party B to a
third party. Party B agrees that Party A notifies Party B of such transfer
through a text message to the contact telephone number specified in the Contract
or other means.

 

8. Party B shall bear all expenses such as fuel, toll charge, maintenance and
repair, penalty for violation of regulation, vehicle insurance, parking fee,
taxes, and administrative fees incurred during the term of lease. If Party A
suffers losses due to the preceding matters, Party B shall compensate Party A
for its losses.

 

Article 4 Deposit

 

1. Upon the signing of this Contract, Party B shall pay Party A the financial
lease deposit agreed by both parties on the date of signing this Contract, which
shall be used as the guarantee for Party B to perform its obligations under this
Contract. The amount shall be as stipulated in the foregoing part of this
Contract.

 

2. The financial lease deposit bears no interest. If Party B breaches this
Contract, Party A may use any part of the deposit to exercise the remedy or
compensate for the loss. Where Party B fully performs its contractual
obligations hereunder and has no breach of contract, Party A shall return Party
B the deposit or allow Party B to offset all or part of the final rent when the
financial lease expires.

 

3. Where Party B violates the provisions of the third paragraph of Article 19 of
this Contract, Party A shall not refund the deposit and shall not exempt Party B
from the liability for breach of contract to Party A. Party A has the right to
first pay the expenses incurred from the collection from and management of Party
B with the deposit, and when the deposit reduces due to deduction, Party B shall
make up the difference within three days. Otherwise Party B shall be deemed to
have materially breached the contract.

 

4. If Party B proposes to terminate or rescind this Contract before the
expiration of the term, the deposit will not be refunded regardless of whether
Party A agrees or not.

 

Article 5 Contract Price and Validity

 

1. This Contract shall take effect from the date when Party A stamps its seal
onto it and Party B and Party C sign or stamp their seals onto it.

 

2. The terms concerning Party B on applying for leased vehicles, deposit,
first-installment rent, term of lease, total rent, repayment date of each
period, designated repayment debit card number and insurance are detailed in
this Contract, and Party B voluntarily follows the stipulations agreed in the
Contract. This Contract shall be delivered in person by the financing
consultant. The provisions of the Contract shall become effective, irrevocable
and may not be modified from the date of signing by Party B and Party C.

 

 5 

 

 

[tv524097_ex10-31img1.jpg]

 

3. Party B and Party C ensure that the address and contact information stated in
this Contract are true and valid. Where this Contract is delivered to Party B
and Party C by Party A by post based on the above address and contact
information and is received, Party B and Party C hereby confirm that it shall be
deemed to have received. Party B and Party C shall carefully read the mail
received. If Party B and Party C raise no objection within seven days after
receiving the mail or Party B has made repayment in accordance with the
Contract, Party B and Party C shall be deemed to accept and be willing to follow
the provisions of this Contract.

 

Article 6 Ownership of Leased Vehicles

 

1. During the term of lease, before Party B has fulfilled all the obligations
under this Contract, the ownership of the leased vehicle belongs to Party A, the
leased vehicle is registered under the name of Party A and all taxes, fees and
insurance premiums concerning the vehicle shall be paid by Party B in the name
of Party A.

 

2. When Party B performs this Contract, Party B has the right to legally use the
leased vehicle. After Party B fulfills all the obligations hereunder and settles
all the payables arising under this Contract to Party A, the leased vehicle
hereunder can be purchased by Party B at the price of RMB 1 (in word: RMB ONE
YUAN ONLY). If Party B purchases it in accordance with the Contract, the
ownership of the leased vehicle shall be transferred to Party B. Party A shall
cooperate with Party B to handle the vehicle transfer registration formalities
and the corresponding expenses shall be borne by Party B.

 

3. During the term of lease, Party B shall not express or imply that it is the
owner of the vehicle or make others reasonably consider Party B to be the owner
of the vehicle. Without the written consent of Party A, Party B shall not sell,
mortgage, pledge, sublease, transfer, gift, make investment with, dismantle the
positioning device of, renounce possession of or otherwise dispose of the leased
vehicle nor have any other violation of the ownership of the leased vehicle or
use the leased vehicle to engage in illegal activities. If Party B has the
above-mentioned act that constitutes breach of contract, Party A has the right
to take back the leased vehicle.

 

4. During the lease period, Party A or the agent entrusted by Party A has the
right to check the use and integrity of the leased vehicle, in which case Party
B shall provide all conveniences. Without the written consent of Party A, Party
B shall not make any substantial modification or installation of the leased
vehicle. If Party B changes the leased vehicle privately, the parts,
accessories, equipment and facilities installed on the leased vehicle will
automatically become part of the leased vehicle and be owned by Party A, and
Party A has no need to make any compensation, and the rent will not be adjusted
therefor. If Party B’s random refitting causes depreciation of the vehicle or
causes other losses to Party A, Party B shall be liable for compensation.

 

Article 7 Delivery and Acceptance of the Leased Vehicle

 

1. During the lease period, the license plate of the leased vehicle shall be
registered in the name of Party A. Before the leased vehicle is delivered to
Party B, relevant formalities for registration with relevant authority shall be
completed and Party B agree that during the term of lease Party A has the right
to mortgage the leased vehicle to the designated bank or other institutions.
Party B shall cooperate if needed.

 

2. Party A and Party B agree that the vehicle should be delivered on
_______________ and Party A will notify through phone call or text message, as
designated by Party B, the notice to pick up the vehicle. The contact
information of Party B is specified in this Contract. In case of any change to
the contact information, Party B shall promptly notify Party A in writing.

 

 6 

 

 

[tv524097_ex10-31img1.jpg]

 

3. On the day of delivery of the leased vehicle, Party B shall check the items
delivered with the leased vehicle and sign the Confirmation of Delivery of the
Leased Vehicle. If Party B fails to sign the Confirmation of Delivery of the
Leased Vehicle and submit it to Party A or Party A’s entrusting party after
obtaining the leased vehicle and fails to provide reasonable causes, it shall be
deemed that it has checked and has no objection to the leased vehicle and the
articles delivered together with the vehicle.

 

4. After Party A delivers the leased vehicle to Party B, the risk liability for
the leased vehicle will be transferred to Party B. During the term of lease, the
risk of damage, loss, theft, force majeure and other accidents of the leased
vehicle (including but not limited to traffic violations, illegal accidents,
traffic accidents or other personal, property, fines liabilities and the losses
caused to Party A by the use of vehicles) shall be fully borne by Party B.

 

5. In the case that Party A provides the vehicle in accordance with Party B's
needs, Party B shall not refuse to accept the leased vehicle for any reason. The
relevant provisions for the term of lease and the rent shall not be affected
whether there are other reasonable causes or not.

 

Article 8 Use and Custody of the Leased Vehicle

 

1. Party B promises to abide by the traffic regulations when using the
financially leased vehicle and ensure driving with driver license and valid
insurance. It shall bear the legal responsibility during the use of the vehicle.
Otherwise, Party A has the right to temporarily withhold the vehicle until the
elimination of such unsafe hidden dangers, and Party B shall pay the rent
normally during the period.

 

2. Where the leased vehicle or its setting, custody, use and operation cause
personal injury or property damage to third parties, Party B shall be fully
liable for compensation. Where a third party’s claim to Party A results in Party
A’s loss (including but not limited to the compensation paid by Party A, the
legal costs, lawyer's fees, travel expenses and other reasonable expenses and
expenses arising from handling the dispute), Party B shall compensate for Party
A’s loss.

 

3. During the lease period, without the written consent of Party A, Party B
shall not use the leased vehicle to engage in transportation that does not
conform to its function and may not disassemble or scrap the vehicle.

 

4. During the period that Party B occupies and uses the leased vehicle and
before the debts owed to Party A are fully settled, Party B shall promptly
accept the punishment for the traffic violations caused by the leased vehicle
and bear the fines, point deductions, failure of ownership transfer therefrom.
Where the leased vehicle is detained due to Party B's reasons, Party B still
needs to pay the rent in accordance with this Contract. Where Party A suffers
losses therefrom, Party B shall be liable to Party A for compensation.

 

5. Party A shall not be responsible for the quality assurance of the leased
vehicle but shall cooperate with Party B to recover from the supplier as to the
defects of the leased vehicle that really exist and should be attributed to the
supplier’s liabilities. Party A's cooperation is limited to providing
transaction documents for purchase of the leased vehicle and transferring part
or all of the right of recourse to Party B. Party B shall not require to change
or refuse to perform its due responsibilities or obligations hereunder on the
ground that the leased vehicle has defects. Party A shall not be bound by any
representation, guarantee or commitment made by the supplier to Party B and
shall not be held responsible for it.

 

6. Party B shall carefully and properly store and use the leased vehicle in
accordance with the vehicle operating instructions, operation manuals and
general industry standards within the agreed location, use qualified personnel
to operate the vehicle and ensure that the vehicle is in good working condition.

 

 7 

 

 

[tv524097_ex10-31img1.jpg]

 

7. If the leased vehicle is at risk of damage, loss, theft, force majeure, etc.
during the term of lease, Party B shall not be exempted from its obligation of
paying rent to Party A in accordance with this Contract. At the same time, Party
B shall restore or repair the vehicle to a state in which it can be fully used.
If the parts need to be replaced, Party B shall purchase the parts of the same
status, performance or value as those of the leased vehicle at Party B’s own
expense.

 

8. To ensure the safety of the leased vehicle, a GPS system shall be installed.
Party B promises not to modify or disassemble the system during the term of
lease and not to block the GPS signal. Otherwise, it shall be regarded as Party
B’s default, and Party A has the right to take back the vehicle. If the GPS
system does not function well during the term of lease and Party B fails to
cooperate with the repair within 24 hours after receiving the reminder from
Party A, Party A shall have the right to take back the vehicle for the
maintenance of GPS.

 

Article 9 Special Agreement on Vehicle Repair and Maintenance

 

1. During the warranty period of the leased vehicle, Party B shall perform
repair and maintenance at the maintenance place designated by Party A. If Party
B fails to perform repair and maintenance at the maintenance place designated by
Party A, Party B shall be in breach of contract, in which case, Party A may
request Party B to perform secondary maintenance at the designated maintenance
place, with all the expenses incurred borne by Party B. Where Party B needs to
entrust Party A to handle the maintenance and repair of the vehicle on behalf of
Party B, it shall inform Party A at least one working day in advance. If Party B
fails to properly keep and regularly use the leased vehicle or fails to maintain
and repair the vehicle according to the maintenance requirements, thus leads to
the loss of the leased vehicle, Party B shall be liable to Party A for
compensation.

 

2. The dispute arising from the quality of the leased vehicle and the repair
service shall be settled by negotiation between Party B and the supplier and the
maintenance service organization. Regardless of the result of the settlement,
Party B’s obligation to pay rent and payables to Party A shall not be affected.

 

3. Parts that are installed or replaced on the vehicle due to repair,
maintenance, etc. are an inseparable part of the vehicle and are owned by Party
A.

 

Article 10 Agreement on the Insurance and Other Expenses Concerning the Leased
Vehicle

 

1. If the insurance premium and purchase tax of the leased vehicle during the
term of lease are paid by Party A entrusted by Party B, they shall be borne by
Party B. Party A shall make itself as the insured and the beneficiary to cover
the insurances for the leased vehicle according to the insurance types and
insurance amounts specified below, and the expenses shall be borne by Party B:

 

1) Compulsory insurance for traffic accident of motor-driven vehicle  
*Compulsory   6) Carrier's liability insurance ≥RMB 0.5 million   *Compulsory 2)
Vehicle damage insurance (not less than the new car purchase price)  
*Compulsory   7) Robbery and theft insurance   *Compulsory 3) Third party
liability insurance of motor-driven vehicle ≥RMB 1 million   *Compulsory   8)
Glass breakage insurance   Optional 4) Accident excess reduction for above
insurance types 2) and 3)   *Compulsory   9) Spontaneous combustion insurance  
Optional (*Compulsory for vehicles with vehicle age of more than three years) 5)
Insurance for special repair at 4S store   Optional   10) Other insurances
selected by Party B     Optional

 

 8 

 

 

[tv524097_ex10-31img1.jpg]

 

2. The insurance types specified in the above table are only the minimum
requirement for the insurance for the leased vehicle. Party B can increase the
insurance types and the insurance amount according to its own risk tolerance
capacity. The leased vehicle shall be insured for a period not less than the
term of lease of the vehicle hereunder.

 

3. The documents for the leased vehicle such as insurance contracts, insurance
policies, insurance invoices, etc. shall be kept by Party A.

 

4. If the leased vehicle is renewed during the term of lease, Party B shall pay
the insurance premium to the account designated by Party A seven days before the
due date of the current insurance, and Party A shall handle the renewal
procedure on its behalf.

 

5. As the insured and beneficiary in the insurance, Party A has the right to
offset the due obligation of Party B with insurance indemnity when Party B fails
to perform its obligations as stipulated in this Contract. After the insurance
indemnity offsets the payment, Party A or the third party designated by Party A
has the right to claim compensation from Party B.

 

6. During the lease period, if there is a traffic accident, Party B shall
immediately notify the insurance company and Party A. Party B is responsible for
collecting relevant information and proofs for handling claim settlement with
insurance companies. If the loss is caused by the delay of Party B, Party B
shall be liable for compensation.

 

7. During the possession and use of the leased vehicle by Party B, Party B shall
bear responsibility for the safety of the leased vehicle. Party A shall not bear
any joint or advance payment liability; Party B shall be responsible for bearing
the loss or deficiency after the insurance indemnity as to the economic
compensation liability for the leased vehicle and other property and personal
loss caused by accident or other reasons.

 

8. Party B shall bear the losses arising from vehicle repair or ceased operation
caused by the improper use by Party B or accident. Party B still needs to pay
the rent during the ceased operation period.

 

9. When the term of lease expires, if Party B continues to use or occupy the
vehicle, it shall continually bear the insurance premium for the leased vehicle
and submit it to Party A for insurance coverage. If Party A makes payment in
advance, Party B shall make payment to Party A. Party B shall also pay Party A
the rent in accordance with the rent amount and payment period stipulated in
this Contract. Otherwise, all risks and consequences arising therefrom shall be
borne by Party B.

 

 9 

 

 

[tv524097_ex10-31img1.jpg]

 

Article 11 Agreement on the Loss of the Leased Vehicle

 

During the term of lease, if the leased vehicle is damaged, lost, defrauded,
sublet, stolen or lent by Party B after it loses control of the leased vehicle,
even if Party B has no mistake or fault for the accident itself and its result,
it will not exempt or reduce Party B’s compensation obligations to Party A.
After the above-mentioned circumstances such as loss occur, Party B shall
promptly notify Party A and assist to report the case to the police department
and the insurance company. Party B also shall compensate Party A for the loss,
which shall be based on the difference between the total unpaid rent for the
leased vehicle and the insurance indemnity. After Party B performs its
compensation obligation, this Contract terminates and Party A shall return the
lease deposit to Party B without interest.

 

Article 12 Vehicle Take-back

 

1. Party B agrees that Party A may, by itself or by authorizing a third party,
take measures to take back the leased vehicle for re-disposal if Party B delays
the rent payment or loses the ability to pay before the total contract value is
fully paid and the proceeds will be used to settle the payables to Party A by
Party B hereunder, including but not limited to, the rent, interest, penalty
interest, liquidated damages for the remaining term.

 

2. If the proceeds are insufficient to repay the amount payable by Party B,
Party B shall make up the difference within seven days from the date of
receiving Party A’s notice. Party B shall cooperate with Party A’s vehicle
disposal behavior and waive all defenses (including but not limited to the
vehicle take-back behavior, collected vehicle disposal price and son on). The
liabilities and losses caused by the lessor taking measures to recover the
vehicle shall be borne by Party B.

 

Article 13 Guarantee

 

1. Way of Guarantee: Party C voluntarily provides Party A with irrevocable
unlimited joint liability guarantee for Party B to perform all obligations under
this Contract and its annexes. Party C acknowledges that, at the time of
guarantee, it fully acknowledges the contracting and operating conditions of
both Party A and Party B. This guarantee is independent, irrevocable and
ongoing. The guarantor’s guarantee responsibility may not be modified by the
invalidity or revocation of this Contract, nor is it modified by the lessee and
the guarantor’s behavior of changing their own management or operation system.

 

2. Scope of Guarantee:

 

(1) The rent, liquidated damages, damage awards and other payables that Party B
need to pay hereunder as well as legal cost, attorneys' fees and other expenses
paid by Party A for the realization of the creditor's rights as agreed in this
Contract;

 

(2) The investigation charge, litigation fee, notary fee, attorney's fee,
insurance premium and preservation fee for Party A to realize the creditor's
rights as well as possible prepayments and other expenses for Party A. Where
this Contract stipulates the specific amount, it shall be followed. If the
specific amount is not stipulated in this Contract, the receipts issued by the
relevant units to Party A or the legal documents in force shall prevail.

 

3. If Party B fails to perform or fails to fully perform the obligations
stipulated in this Contract, Party C shall perform on behalf of Party B to Party
A within five working days after receiving the notice from Party A, and Party C
guarantees to waive any right of defense.

 

 10 

 

 

[tv524097_ex10-31img1.jpg]

 

4. Guarantee Period: It begins from the effective date of this Contract and ends
when the rent that should be paid by Party B to Party A hereunder and possible
liquidated damages and losses are fully settled.

 

5. The parties agree that if Party B has bankruptcy proceedings and if, in the
bankruptcy proceedings, Party B and other creditors reach a settlement agreement
or propose a reorganization plan, Party A’s rights under this Contract shall not
be affected due to the settlement agreement or the reorganization plan and Party
C’s guarantee liability will not be relieved. Party C shall not compete against
Party A’s claims for rights under the conditions stipulated in the settlement
agreement or the reorganization plan. If Party B and Party C have legal defense
rights, Party B and Party C are willing to give them up. For the parts that are
not paid off despite Party A’s concessions to Party B in the settlement
agreement or the reorganization plan, Party C shall still bear the guarantee
liabilities.

 

6. Party C’s guarantee under this Contract is continuing. Its continuity is not
affected by any disputes, claims or legal procedures nor shall be changed by the
Party B’s bankruptcy, inability to repay, loss of enterprise qualification,
amendment of articles of association, or any essential changes or transfer of
debts to a third party.

 

7. When Party C loses its guarantee ability, Party B shall promptly inform Party
A and provide a new guarantee approved by Party A; otherwise Party A may request
Party B to pay all the rent in advance.

 

Article 14 Prepayment

 

If Party B makes prepayment in advance during the term of lease, the repayment
amount is equal to the total tax-included amount in this Contract minus the
total amount repaid by Party B. Before transferring the ownership of the leased
vehicle to Party B. Party B shall pay the vehicle purchase price of the vehicle
RMB 1 (In words: ONE YUAN ONLY) and Party A shall cooperate with Party B to
handle the vehicle transfer registration formalities, with the corresponding
expenses borne by Party B.

 

Article 15 Special Authorization

 

During the performance of this Contract, Party B authorizes Party A and the
designated bank or institution to investigate in a legal manner the various
types of information of Party B and Party B’s family members (applicable to
Party B as an individual), including the credit report obtained through the
People’s Bank of China Credit Information Basic Database. At the same time,
Party A and the designated bank are authorized to share the above-mentioned
information authorized by Party B through investigation.

 

Article 16 Commitment on Information Authenticity

 

Party B and Party C understand that the information and data provided to Party A
are the important judgment basis for Party A, Party B and Party C to enter into
this Contract. Party B and Party C guarantee the authenticity of various
application data and information provided to Party A during its application and
contract performance. If Party B and Party C provide false application materials
and information, Party A has the right to terminate this Contract, and Party B
and Party C shall be liable for compensation for the losses arising therefrom.

 

 11 

 

 

[tv524097_ex10-31img1.jpg]

 

Article 17 Obligation to Inform

 

Party B shall inform Party A when the following circumstances occur:

 

1. Party B’s permanent address, domicile, private telephone number and working
telephone number change.

 

2. Party B changes employer or becomes unemployed.

 

3. The business address of Party B’s self-operated business is changed and Party
B’s self-operated business is stopped or closed.

 

4. The marital status of Party B has been changed.

 

5. The vehicle is seriously damaged, lost or in other similar situations or
seized, sealed up, confiscated, compulsorily occupied or subject to the similar
measures taken by government agencies, other institutions or individuals.

 

6. The above situation of the spouse of Party B has changed.

 

7. Party B is subject to compulsory measures or execution of penalties for
criminal liability.

 

8. If Party B is an enterprise or institution, it shall promptly inform Party A
of the equivalent information as stipulated in this Article.

 

Article 18 Notice

 

1. Notices, consents or other communications under this Contract must be written
in Chinese and delivered in person, recognized international express, registered
mail or fax at the address below or other address or fax number notified by both
parties.

 

Party A:

 

Contact:

 

Tel:

 

Email:

 

Fax:

 

Address:

 

Party B:

 

Contact:

 

Tel:

 

Email:

 

Fax:

 

Address:

 

 12 

 

 

[tv524097_ex10-31img1.jpg]

 

Party C:

 

Contact:

 

Tel:

 

Email:

 

Fax:

 

Address:

 

2. All notices or other communications sent to any party under this Contract
shall be deemed to be officially delivered or made at the time of submission (if
delivered by hand or mailed) or upon receipt (if sent by fax). Notices or other
communications received at the receiving place on non-working days or during
non-working hours shall be deemed to be served on the next business day of the
place.

 

3. Timely Notification of Address Change

 

If a party changes any of the specifics described in Paragraph 1 of this
Article, it must notify the other party in writing before the change takes
effect.

 

Article 19 Liability for breach of contract

 

1. Party B shall, in accordance with the provisions of this Contract, deposit
the payable amount of each period into the designated debit card by this
Contract on a monthly basis or otherwise pay in accordance with the Contract. If
Party B fails to pay the current payables according to the specified time, it
shall pay the overdue interest to Party A equal to 3‰ of the overdue rent each
day.

 

2. During the term of the lease, if the number of unhandled violations of the
leased vehicle reaches 5 or the deducted points reaches 12 or above and Party B
still fails to handle it within one month after the notice of Party A, Party A
has the right to use the rent of the current month as the priority for dealing
with the traffic violation, and the overdue liability therefrom shall be borne
by Party B. If the rent for the current month is insufficient to cover the fines
for traffic violation, Party A shall be entitled to have deduction from the
deposit paid by Party B. If Party B have traffic violations before Party A
handles the mortgage registration and Party B’s failure to handle them in the
first time results in Party A’s registration failure due to the existence of
traffic violation, Party A is entitled to recover the vehicle.

 

3. If any of the following circumstances occurs, it shall be deemed a material
breach of contract by Party B. In that case, Party A may terminate this
Contract, take back the leased vehicle and dispose of it by itself, all the
money paid by Party B will not be refunded, and Party B will be required to pay
the amount due for each period and liquidated damages equal to 20% of the total
tax-included contract value. If Party A is unable to take back the vehicle due
to Party B’s reasons, Party B shall pay Party A tax-included contract value
minus total rent paid by Party B plus RMB 1. All the expenses resulting from
Party A’s realization of creditor’s rights, including but are not limited to
legal cost, legal fee and travel expenses, shall be borne by Party B. In the
case of a crime, Party A has the right to report the case to the police
department.

 

 13 

 

 

[tv524097_ex10-31img1.jpg]

 

(1) Party B fails to pay the installment according to the stipulated time and it
is 15 days past the due date or there are two cumulative late payments;

 

(2) Party B is involved in litigation or causes the lease of the vehicle to be
seized and impounded by judicial departments, such as public prosecutor’s
office, due to the deterioration of Party B’s assets;

 

(3) Before Party B fails to pay the amount due in accordance with this Contract,
Party B sells, mortgages, pledges, subleases, transfers, makes investment with
or otherwise dispose of the leased vehicle without Party A’s written consent;

 

(4) Without Party A’s consent, Party B transfers, conceals, disassembles or
illegally modifies the leased vehicle or conceals, disassembles, destroys or
otherwise invalidates the attachments to the leased vehicle, resulting in that
Party A be exposed to the risk of losing the control over the leased vehicle;

 

(5) Party B has an abnormal movement in the use of the vehicle, or the contact
information is incorrect or Party B cannot be reached;

 

(6) Party B dismantles or destroys GPS equipment without the permission by Party
A, or Party A informs Party B to go to the designated place to inspect GPS
equipment but Party B refuses;

 

(7) Party B misrepresents or conceals facts in documents, such as application
documents;

 

(8) Party B fully or partially loses its capacity for civil conduct or dies, and
its guardian or heir fails to perform the Contract as agreed;

 

(9) Party B has other situations that will or may lead to the loss of capability
to pay debts, including but not limited to:

 

A. Party B’s income has deteriorated significantly;

 

B. Party B is involved in criminal cases, economic disputes or other legal
disputes;

 

C. Other debts due are not repaid; or

 

D. Other circumstances in which the contract performance ability is lost.

 

(10) Without the consensus, Party B unilaterally terminates this Contract;

 

(11) Party B violates other obligations as stipulated in this Contract.

 

4. If Party B’s failure to pay Party A insurance premium during the term of
lease that results in Party A’s advance payment thereof, Party B shall pay the
overdue interest to Party A equal to 3‰ of the overdue amount each day.

 

5. If Party A has the right to terminate this Contract in accordance with the
provisions of this Contract, within ten days after Party A sends a reminder
notice to Party B, Party B shall pay in full each installment of payables that
are overdue, each installment of payable that have not expired but are deemed to
be expired, liquidated damages and all other payments due but unpaid by Party B
to Party A.

 

 14 

 

 

[tv524097_ex10-31img1.jpg]

 

6. If Party B defaults, Party A has the right to include the breach of contract
information in the People’s Bank of China’s Credit Information System, and Party
B shall bear the consequences therefrom.

 

7. If Party B is slack to its due credit right and causes losses to Party A,
Party A may request the people’s court at the place where the contract is signed
to exercise the subrogation right in its own name. Party B shall bear such
expenses from Party A’s exercise of the subrogation right as legal cost,
attorney’s fee and travel expense.

 

8. Where Party B waives its creditor’s right or is not able to transfer
property, which causes damage to Party A, Party A may, in its own name, request
the people’s court of the place where the Contract is signed to revoke Party B’s
waiver behavior. Where Party B’s property transfer at an obviously unreasonable
low price causes damage to Party A, and the transferee knows or should know the
situation, Party A may, in its own name, request the people’s court of the place
where the Contract is signed to revoke Party B’s transfer behavior. Party B
shall bear such expenses that result from Party A’s exercise of the right of
cancellation as legal cost, attorney’s fee and travel expense.

 

9. When Party A exercises statutory discharge or can unilaterally terminate the
Contract according to the Contract, if Party A chooses to take back the leased
vehicle, Party B shall pay the rent due but unpaid, the penalty for traffic
violation during the term of lease, the damages caused to Party A and other
expenses that should be borne by Party B and liquidated damages equal to 20% of
the total tax-included contract value to Party A.

 

Article 20 Confidentiality Liability

 

1. Party B and Party C shall keep confidential Party A’s trade secrets obtained
by during the performance of the Contract (not limited to business, finance,
technology, product information, customer information, other documents marked as
confidential, undisclosed information and all information in this Contract).
Without the written permission of Party A, no party shall disclose such
information to other parties; otherwise, it shall be liable for breach of
contract and compensate for the loss.

 

2. This confidentiality article is permanently valid and is not subject to the
validity of this Contract.

 

Article 21 Others

 

1. This Contract is a financial lease contract. All parties have carefully read
all the terms of this Contract and take reasonable measures to draw the
attention of other parties to the terms on exempting or limiting their
responsibilities hereunder, and relevant terms are explained in accordance with
the requirements of other parties. Matters not covered in this Contract are
implemented in accordance with relevant laws and regulations. Where no
provisions are made in accordance with laws and regulations, Party A and Party B
may reach a written supplemental agreement through negotiation, which has the
same legal effect as this Contract.

 

2. The annexes to this Contract and the relevant documents issued by Party B to
Party A, including but not limited to, the power of attorney, commitment letter,
confirmation letter, payment form and application form, are all part of this
Contract and have the same legal effect as this Contract.

 

3. Party B has no right to terminate or discharge the financial leasing
contract. If Party B requests to cancel the legal relationship under this
Contract in advance due to special reasons, Party A has the right to review the
request and decide whether to agree. The legal relationship under this Contract
may not be lifted without the written consent of Party A.

 

 15 

 

 

[tv524097_ex10-31img1.jpg]

 

4. As for all disputes concerning this Contract, if the negotiation thereon
fails, Party A, Party B and Party C agree to the jurisdiction of the people's
court of the place where Party A is located.

 

5. When performing this Contract, Party A, Party B and Party C shall contact
each other and send notices by letter or email. The address of the service shall
be the contact address or e-mail address of the party specified in this
Contract. If Party A exercises the statutory right of rescission in accordance
with this Contract or agrees to terminate the Contract, it shall send a written
letter via express mail or registered mail of rescission /termination to Party B
to the address specified in this Contract B, which shall be deemed to have been
delivered and the Contract shall be terminated. In addition, notification can
also be made in the form of e-mail or text message, which will be deemed to be
delivered to Party B on the third day after the above notice is sent.

 

6. The original of and the annex to this Contract are made in quintuplicate,
with Party A holding three copies and Party B and Party C each holding two
copies, which have the same legal effect. The other required copies shall be
agreed upon by both parties.

 

 16 

 

 

[tv524097_ex10-31img1.jpg]

 

There is no text below, which are the annex to and signature page of this
Contract:

 

Party A (Lessor) (Seal):

 

Legal Representative (or Authorized Representative) (Signature):

 

Date of Contract Signing:

 

Party B (Lessee) (Signature and Seal)

 

Date of Contract Signing:

 

Party C (Guarantor) (Signature and Seal)

 

Date of Contract Signing:

 

Place of Contract Signing: Ruixi Auto Store at No. 777, Section 2, South 2nd
Ring, Yuelu Street, Yuelu District, Changsha City, Hunan (Opposite to Sunshine
100)

 

Annex:

 

The legally valid identification documents of the parties to the Contract (the
legal person is the copy of the business license affixed with the company's
official seal, the natural person is the copy of the ID card with signature)

 

 17 

 